UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2643



ERNESTINE JOHNSON TOMS,

                                             Plaintiff - Appellant,

          versus


SHIRLEY S. CHATER,     COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-95-185-4)


Submitted:   July 8, 1997                 Decided:   October 8, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernestine Johnson Toms, Appellant Pro Se. Clifford Carson Marshall,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Caro-
lina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernestine Johnson Toms appeals the district court's order up-

holding the decision of the Commissioner of Social Security (Com-

missioner) finding that she was not under a disability for purposes

of the Social Security Act for the period beginning October 3,

1980, through September 30, 1986. Toms claims that the ALJ erred
because: (1) his hypothetical to the vocational expert was im-

proper; (2) he incorrectly evaluated her allegations of pain; and

(3) his decision was not supported by substantial evidence. Because

Toms' claims are without merit and we find no reversible error, we
affirm the Commissioner's decision. See generally English v.
Shalala, 10 F.3d 1080, 1085 (4th Cir. 1993) (holding that an ALJ's

hypothetical questions to a vocational expert must be based upon

consideration of all relevant medical record evidence of the claim-
ant's impairments); Craig v. Chater, 76 F.3d 585, 595-96 (4th Cir.

1996) (stating this court's standards for evaluation of pain and

substantial evidence). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2